UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1391


In Re:    VICTOR DOMINGO AMASHTA ABUSADA, a/k/a Joe Leonard
Melvin,

                Petitioner.



                               No. 11-1442


In Re:    VICTOR DOMINGO AMASHTA ABUSADA, a/k/a Joe Leonard
Melvin,

                Petitioner.



                On Petitions for Writ of Mandamus.
             (3:08-cr-00112-RJC-1; 3:10-cv-00295-RJC)


Submitted:   August 11, 2011             Decided:   September 9, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Victor Domingo Amashta Abusada, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor       Abusada    petitions      for     a    writ   of   mandamus,

alleging the district court has unduly delayed acting on his

motions for return of seized property, for reconsideration of

his motion to appoint counsel, and to strike the Government’s

answer.      He    seeks    an     order   from     this       court   directing    the

district   court     to    act.      Our   review    of    the     district   court’s

docket    reveals    that    the    district      court    has     denied   Abusada’s

motions.    Accordingly, we deny the mandamus petitions as moot.

We   dispense     with    oral     argument    because     the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITIONS DENIED




                                           2